Per Curiam:

The appeal herein is dismissed for the want of a substantial federal question. Wabash R. R. Co. v. Flannigan, 192 U. S. 29; Erie R. R. Co. v. Solomon, 237 U. S. 427; Zucht v. King, 260 U. S. 174; Sugarman v. United States, 249 U. S. 182; C. A. King & Co. v. Horton, 276 U. S. 600; Bank of Indianola v. Miller, 276 U. S. 605; Roe v. Kansas, 278 U. S. 191. Treating the papers whereon the appeal was allowed as a petition for certiorari, as required by § 237 (c) of the Judicial Code, as amended by the Act of February 13, *6921925 (43 Stat. 936, 938), certiorari is denied.
Mr. L. G. Southard for appellants. Messrs. John M. Daniel, Attorney General of South Carolina, Cordie Page and J. Ivey Humphrey, Assistant Attorneys General, William C. Wolfe, Mendel L. Smith, R. E. Whiting, and C. C. Wyche on the brief for appellees.